               Case 19-11702-BLS              Doc 42-3       Filed 12/06/19         Page 1 of 4



                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

                                                       — X

In re:
                                                                     Chapter 15

SYNCREON AUTOMOTIVE(UK)LTD.                                          Case No. 19-11702(BLS)
                                                1
         Debtor in a foreign proceeding.



                                      CERTIFICATE OF SERVICE


                 I, Timothy P. Cairns, hereby certify that on the 6th day of December, 2019,1

caused a copy ofthe following documents to be served on the individuals on the attached service

lists in the manner indicated:


                 Final Report of Foreign Representative and Motion for Entry of an Order
                 Closing Chapter 15 Case

                                                               /s/ Timothy P. Cairns
                                                              Timothy P. Cairns(Bar No.4228)




1
         The identifying four digits of the Debtor’s U.S. federal tax identification number are 1748. The identifying
four digits of the Debtor’s local U.K. tax identification number are 2112. The Debtor’s(UK)company registration
number is 03012604. The location of the Debtor’s corporate headquarters and registered office is Unit 5 Logix
Road, R D Park, Hinckley, Watling Street, Leicestershire, LEIO 3BQ,United Kingdom.




DOCS DE:224745.2 82579/001
               Case 19-11702-BLS      Doc 42-3   Filed 12/06/19   Page 2 of 4



syncreon Automotive Service List FCM             HAND DELIVERY
Case No. 19-11702                                (Counsel to syncreon Global Holdings
Document No. 224711                              Limited)
04- Hand Delivery                                Edmon L. Morton, Esq.
11 - First Class Mail                            Sean T. Greedier, Esq.
03 - Foreign First Class                         Betsy L. Feldman, Esq.
                                                 Young Conaway Stargatt & Taylor, LLP
                                                 Rodney Square
(Counsel to syncreon Automotive (UK)Ltd          1000 N. King Street
(the Debtor))                                    Wilmington, DE 19801
Pachulski Stang Ziehl & Jones LLP
Laura Davis Jones, Esq.                          FIRST CLASS MAIL
Timothy P. Cairns, Esq.                          (Counsel to syncreon Automotive (UK)Ltd
919 North Market Street                          (the Debtor))
17th Floor                                       Weil, Gotshal & Manges LLP
Wilmington, DE 19801                             Matthew S. Barr, Esq.
                                                 Ryan Preston Dahl, Esq.
HAND DELIVERY                                    Andriana Georgallas, Esq.
(US Trustee)                                     767 Fifth Ave
Office of the United States Trustee              New York, NY 10153
for the District of Delaware
David L. Buchbinder, Esq.                        FIRST CLASS MAIL
J. Caleb Boggs Federal Building                  (Counsel to HoldCo)
844 N King Street, Suite 2207                    Simpson, Thatcher and Barlett, LLP
Lockbox 35                                       Sandeep Qusba, Esq.
Wilmington, DE 19801                             Edward Linden, Esq.
                                                 Chase Bentley, Esq.
HAND DELIVERY                                    425 Lexington Avenue
(Counsel to HoldCo)                              New York, New York 10017
Young Conaway Stargatt & Taylor, LLP
Edmon L. Morton, Esq.                            FIRST CLASS MAIL
Sean T. Greecher, Esq.                           (Counsel to the Ad Hoc Group)
Rodney Square                                    Jones Day
1000 North King Street                           Scott J. Greenberg, Esq.
Wilmington, DE 19801                             Michael J. Cohen, Esq.
                                                 Nicholas J. Morin, Esq.
HAND DELIVERY                                    250 Vesey Street
(Counsel to the Ad Hoc Group)                    New York, NY 10281
Richards, Layton & Finger
Mark D. Collins, Esq.
920 North King Street
Wilmington, DE 19201




DOCS DE:22471l.l 82579/001
               Case 19-11702-BLS        Doc 42-3   Filed 12/06/19     Page 3 of 4



FIRST CLASS MAIL
(Counsel to the Liquidity Loan Agent)              FIRST CLASS MAIL
Shipman & Goodwin LLP                              (Counsel to the Current ABL Lender)
Nathan Z. Plotkin, Esq.                            Linklaters LLP
Kathleen LaManna, Esq.                             Robert Trust, Esq.
Kimberly Cohen, Esq.                               1345 Avenue of the Americas
One Constitution Plaza                             New York, NY 10105
Hartford, CT 06103-1919
                                                   FIRST CLASS MAIL
FIRST CLASS MAIL                                   (Counsel to New ABL)
(Counsel to the Revolving Credit Facility          Latham & Watkins LLP
Agent)                                             Richard A. Levey, Esq.
Cortland Capital Market Services, LEC              330 N. Wabash Avenue, Suite 2800
Paul, Weiss, Rifkind, Wharton & Garrison           Chicago, IE 60611
LLP
Jacob Adlerstein, Esq.                             FIRST CLASS MAIL
Teresa LII, Esq                                    (Counsel to syncreon Global Holdings
1285 Avenue of the Americas                        Limited)
New York, NY 10019-6064                            Sandeep Qusba, Esq.
                                                   Edward R. Linden, Esq.
FIRST CLASS MAIL                                   Chase A. Bentley, Esq.
(Counsel to the Revolving Credit Facility          Simpson Thacher & Bartlett LLP
Agent)                                             425 Lexington Avenue
Paul, Weiss, Rifkind, Wharton & Garrison           New York, NY 10017
LLP
Claudia Tobler, Esq.                               FOREIGN FIRST CLASS
2001 KStNW                                         (Foreign Representative)
Washington, DC 20006                               Carine Van Eandschoot
                                                   syncreon Tilburg
FIRST CLASS MAIL                                   Athenstraat 4-10
(Counsel to the Indenture Trustee)                 5047 RK Tilburg
Bank of New York Mellon                            NETHERLANDS
c/o Norton Rose Fulbright US LLP
Marian Baldwin Fuerst                              FOREIGN FIRST CLASS
Francisco Vazquez                                  (Parent Credit Facility Agent)
1301 Avenue of the Americas                        Wilmington Trust(London) Limited
New York, NY 10019-6022                            Sajada Afzal
                                                   Third Floor
FIRST CLASS MAIL                                    1 Kings Arms Yard
(Counsel to Counsel to the Current ABL             LONDON EC2R 7AF
Agent)
Wells Fargo Bank, N.A.
c/o Kelley Drye & Warren LLP
Pamela Bruzzese-Szczygiel, Esq.
101 Park Avenue
New York, NY 10178



DOCS DE:224711.1 82579/001                     2
               Case 19-11702-BLS    Doc 42-3   Filed 12/06/19   Page 4 of 4



FOREIGN FIRST CLASS
(Information Agent)
Lucid Issuer Services Limited
Sunjeeve Patel, Managing Director
Tankerton Works
12 Argyle Walk
LONDON WC1H8HA




DOCS DE:22471I.l 82579/001                 3
